Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Page 6 of the Remarks comprises arguments with respect to the Harrenstien reference cited in conjunction with the Interview Summary dated 1/19/2022.

-	The first argument states: “First, it is respectfully noted that the Harrenstien patent is directed to power cycling in the context of “hang-ups” and other unexpected non-responsiveness of a system encountered due to error conditions.”

The Examiner notes that hang-ups and error conditions are only one of a plurality of conditions listed in Harrenstien for the triggering of a power cycle request. The rejection below details many other triggering conditions.

Further the Examiner notes that the Applicants disclosure only once mentions an “application”, in Paragraph [0004] of the Background section:

[0004] In general, it would be advantageous to be able to utilize power supply units that do not provide standby power in applications requiring the ability to turn the power supply unit ON and OFF during operation, such as in a power cycling mode of control.

This brief recitation is very broad in nature. It is noted that applications are well-known in the art for triggering power cycle or reboot signals/requests upon detecting an error or 

-	The second argument focuses on the fact that Harrenstien teaches a main power supply and a backup power supply.

The Examiner notes that Ghimire still teaches the claimed power supply unit and power harvesting circuit. The fact that Harrenstien teaches a separate standby power supply circuit does not preclude the power cycle request teachings which are relied upon in the rejection because Harrenstien teaches that the power cycle request can be selectively performed on either or both the primary and standby power supplies (Col. 4 lines 28-39; Col. 6 lines 9-41).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 9, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghimire, U.S. PGPUB No. 2014/0240744 in view of Harrenstien et al. U.S. Patent No. 7,774,633. (both previously cited) 

Per Claim 1, Ghimire discloses a system, comprising:
a power supply unit (switching power supply 41) configured to provide an output power (V1) and a supply status indicating whether the power supply unit is receiving input power during operation of an application (Paragraphs 41, 42, 47, and 48; V2 is provided to backup power supply 8 while in an operational mode and charges super capacitor C0. The presence of 5V on V2 is indicative of power supply 41 receiving input power. Paragraph 70 discusses CPU 3 loading and executing a program.);
an electronic circuit coupled to the power supply unit to receive the output power (Paragraph 42; Main board 10 receives voltage V1 from power supply 41.);
a standby control circuit configured to control turning on and off the power supply unit (Paragraphs 36, 38, 39, and 75, Figure 1 power saving chip 7, which includes startup detecting section 15 and power-supply controlling section 17, Figure 2 numeral S180);
and a power harvesting circuit configured to generate standby power from the supply status and to provide the standby power to power the standby control circuit (Paragraphs 36, 42, and 46-48; Diode D1 and Supercapacitor C0, together, are considered the power harvesting circuit and the supercapacitor C0 charges with voltage provided by V2, and then provides standby power to power saving chip 7 and its respective components when the power supply 41 is in an OFF mode.
wherein the electronic circuit is configured to generate a first control signal indicating whether the power supply unit is to be activated or deactivated, and wherein the standby control circuit is configured, in response to the first control signal, to generate a second control signal that is supplied to the power supply unit to activate or deactivate the power supply unit (Paragraph 36; Startup detecting section 15 generates a first signal/command to the power-supply controlling section 17 which then outputs a stop/start pulse signal to the power supply.).

Ghimire does not specifically teach the limitations related to the “power cycle mode” of the limitations.

However, Harrenstien discloses generating a power cycle mode of operation where a power supply unit is alternately activated for a first predetermined time and deactivated for a second predetermined time of approximately 1-4 seconds during a power cycle mode of operation required by an application (Col. 6 lines 29-39; Delay period of 1-10 seconds to have power supply turned off. Col. 13 lines 3-9; Predetermined delays can be used for controllably disabling and/or reenabling power to the power supply. Col. 8 lines 7-9 disclose that the power cycle request (PCR) message can be triggered by a timer or by the time of day (both of which can be considered an “application” of the computer system). Col. 8 lines 20-35 and Col. 9 lines 30-34 discuss the triggering of a PCR message initiating from one of a user input to execute a software program, user input controlled radio button on a GUI from within an application program, based on a timer, counter, and or according to a selected maintenance schedule.).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the power cycling teachings of Harrenstien within the communication apparatus of Ghimire because power cycling a computing device is well-known in the art for resolving detected issues within the system (system hangs, hiccups, or detected errors) and preventative maintenance (clearing cache, restarting software), to name a few.

Per Claim 2, Ghimire discloses the system of claim 1, wherein the power harvesting circuit comprises a storage element to store electrical energy from the supply status (Paragraph 48; Supercapacitor C0 is charged with voltage V2 from power supply 41.).Per Claim 3, Ghimire discloses the system of claim 2, wherein the storage element comprises a capacitive circuit (Paragraph 47; Supercapacitor C0).Per Claim 4, Ghimire discloses the system of claim 1, wherein the power supply unit provides a supply status signal indicating the supply status on a status output (Paragraphs 41, 42, 47, and 48; V2 is provided to backup power supply 8 while in an operational mode and charges super capacitor C0. The presence of 5V on V2 is indicative of power supply 41 receiving input power.), and wherein the power harvesting circuit comprises: a current-control circuit having a first node coupled to the status output and a second node coupled to a standby power node coupled to the standby control circuit (Paragraph 42, Figure 1; Diode D1 is a current control circuit which feeds the voltage from signal V2 from power supply 41.), the current-control circuit configured to allow current to flow from the status output to the standby power node and to block current from flowing from the standby power node to the status output (Diodes by definition represent a semiconductor device which allows current to flow in only a single direction. In this embodiment, it can be seen that the voltage on V2 flows through diode D1 to power saving chip 7, while also preventing any current from flowing back to the power supply.); and a capacitive circuit coupled between the standby power node and a reference node (Figure 1; supercapacitor C0).Per Claim 5, Ghimire discloses the system of claim 5, wherein the current-control circuit comprises a diode having an anode coupled to the status output and a cathode coupled to the standby power node (Figure 1; Diode D1).

Paragraphs 10, 16, 24, and 26; Multifunctional peripheral 1 comprises a communication circuit board 20 that is used to connect to and communicate over a telephone network. Main board 10 comprises CPU 3 which is used to control the operations of the communication circuit board 20, and is thus considered to read upon the broadly claimed “network switch”.).Per Claim 9, Ghimire discloses the system of claim 8, wherein the standby control circuit and at least a portion of the power harvesting circuit are contained in the electronic circuit (Figure 1; main board 10).Per Claim 12, please refer to the above rejection of claim 1 as the limitations are substantially similar and the reference citation is equally applicable.

Per Claim 13, please refer to the above rejection of claims 2 and 4 as the limitations are substantially similar and the reference citations are equally applicable.

Per Claim 14, please refer to the above rejection of claim 3 as the limitations are substantially similar and the reference citation is equally applicable.

Per Claims 15 and 16, please refer to the above rejection of claims 1 and 4 as the limitations are substantially similar and the reference citations are equally applicable.
Per Claim 17, please refer to the above rejection of claim 1 as the limitations are substantially similar and the reference citations are equally applicable.

Per Claims 18 and 20, please refer to the above rejection of claims 3 and 1, respectively, as the limitations are substantially similar and the reference citations are equally applicable.

*	*	*	*	*	*

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ghimire, U.S. PGPUB No. 2014/0240744 in view of Harrenstien et al. U.S. Patent No. 7,774,633, in further view of Naitou et al. U.S. Patent No. 4,968,965.

Per Claim 6, Ghimire does not specifically disclose the backup power supply comprising a current-limiting circuit.

However, Naitou (Figure 1, Col. 4 lines 38-65) discloses a backup power supply connected in series with a power source (battery 1), reverse current blocking diode (38), and current limiting resistor (resistor 22).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a current limiting resistor in between the reverse current blocking diode and the supercapacitor of Ghimire, as taught by Naitou, because resistors are routinely used in the art as current/load limiting devices in order to protect a device that is subject to a charging current.

Per Claim 7, Naitou discloses wherein the current-limiting circuitry comprises a resistive circuit (resistor 22).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889.  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached at (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186